DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 02/24/2021 and 11/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 8, and 14 include the limitations of “generating an alert…” and “transmitting an alert…”. As written, it is unclear if these two alerts are the same. Therefore, these claims are considered indefinite and are rejected under 35 U.S.C. 112(b). For examination purposes, the two alerts will be interpreted as the same (i.e. “an alert” and “the alert”)
Claims 6, 12, and 19 include the limitation of “a region”. As written, it is unclear if this region is the same as “a region” recited in claims independent claims 1, 8, and 14. Therefore, these claims are considered indefinite and are rejected under 35 U.S.C. 112(b). For examination purposes, “a region” in claims 6, 12, and 19 will be interpreted as the same region (i.e. “the region”) recited in independent claims 1, 8, and 14.
Claims 3, 5, 7, 10, 11, 13, 16, 18, and 20 include the limitation of “a centralized compliance system”.  As written, it is unclear if these centralized compliance systems are the same “a centralized compliance system” recited in independent claims 1, 8, and 14. Therefore, these claims are considered indefinite and are rejected under 35 U.S.C. 112(b). For examination purposes, “a centralized compliance system” in claims 6, 12, and 19 will be interpreted as the same centralized compliance system (e.g. “the centralized compliance system”) recited in independent claims 1, 8, and 14.
Dependent claims 2, 4, 9, 15, and 17 are also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Method and System for Multisite Legal Profiling for Backup Data”, is directed to an abstract idea, specifically Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a process (claims 1-7), a manufacture (claims 8-13) and a machine (claims 14-20).
Step 2A (1): Independent claims 1, 8, and 14 are directed to an abstract idea of Mental Processes, based on the following claim limitations: “obtaining, a data profile of a data object; identifying an ideal profile corresponding to the data profile; comparing the data profile to the ideal profile; identifying mismatches between the data profile and the ideal profile based on the comparison; generating an alert based on the identified mismatches; and transmitting an alert”.  The claims describe a process of analyzing and comparing data to identify mismatches and then providing an alert of the results. Dependent claims 2-7, 9-13, and 15-20 further define the analysis, comparison, and alerting process. These limitations, under the broadest reasonable interpretation, fall 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 3, 5-8, 10-14, 16, and 18-20 recite additional elements of backup systems, a local compliance engine, data object is stored on a production host, a user system, a centralized compliance system, send a notification to a centralized compliance system, a compliance rule repository, a non-transitory computer readable medium comprising computer readable program code, and system comprising a processor and memory comprising instructions. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing devices that are used to perform the data analysis, comparison, and alerting process. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 3, 5-8, 10-14, 16, and 18-20 recite additional elements of backup systems, a local compliance engine, data object is stored on a production host, a user system, a centralized compliance system, send a notification to a centralized compliance system, a compliance rule repository, a non-transitory computer readable medium comprising computer readable program code, and system comprising a processor and memory comprising instructions. As per the Applicant’s Specification the backup system, local compliance engine, production host, user system, and centralized compliance system are implemented as a computing device such as a laptop computer, desktop computer, a server, a distributed computing system, or a cloud resource ([0029], [0039], [0041], [0043], and [0048]); the compliance rule repository is interpreted as storage/database; a notification/alert is sent via email, API, or via any other communication mechanism [0056]; non-transitory computer readable medium  may be persistent storage (e.g. disk drives, solid state drives, etc.) [0029]; processors may be an integrated circuit, one cores or micro-cores [0062]; and memory include random access memory [0029]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maung (US 2018/0285887 A1).
As per claims 1 and 8, Maung teaches a method and a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for verifying compliance of data objects in backup systems, the method comprising (Maung e.g. Figs. 1B, 2, 4, and 12A; Systems, methods, and computer program products that embody computerized techniques for implementing regulatory control compliance monitoring, and auditing capabilities. The centralized cloud solution verifies that actions and/or operations performed by subscribers are being performed in accordance with a set of regulatory compliance rules [0009]. Embodiments of the present disclosure is implemented on Fig. 12A computer system that includes data processor 1207 executing one or more sequences of one or more program code instructions contained in memory. Program instructions 1202 is contained in a storage location or memory from any computer readable/usable storage medium such as a static 
Maung teaches obtaining, by a local compliance engine, a data profile of a data object, wherein the data object is stored on a production host in a region; (Maung e.g. Fig. 1B, The master cloud computing platform 102 implements a compliance engine that federates data formats and communication techniques as used for auditing compliance/non-compliance of acts performed on the platform [0038]. The centralized cloud-based compliance engine 103 serves to manage logging, auditing and reporting with respect to heterogeneous regulatory compliance [0041]. The master cloud computing platform is configured to handle compliance data of various types [0051]. Compliance data is received from different platforms, converted into a common format and then stored ([0052]-[0054]).  When a message or compliance data is received from a particular source, the source itself might be used to determine the provenance of the sent message or sent compliance data. Additionally, using the mapping table 602, the underlying nature or purpose of the compliance data can be characterized (e.g. in a column of the mapping table (Fig. 6 and [0089]).) 
Maung teaches identifying, by the local compliance engine, an ideal profile corresponding to the data profile; (Maung e.g. Knowing the source and some characteristic of the nature or purpose of the received compliance data, the mapping table 602 can be used to determine which compliance regulations and/or respective controls might apply and/or what compliance actions are to be carried out with respect to the received compliance data and/or performance of any of the 
Maung teaches comparing the data profile to the ideal profile; (Maung e.g. The determination of which action or actions to take based on a detected event might include consulting a set of mapping rules 414 [0074]. Fig. 4 components perform mapping of heterogeneous processes traversals (i.e. events) into a common sequencing format that can be compared to any other sequencing traversals. For example, a first service provider might perform a process in a manner that is prescribed and/or documented as per ISO 9001 requirements (i.e. ideal profile), whereas a different service provider might perform the same (or intended to be the same) process in a manner that is contrary to the process that is prescribed and/or documented in ISO 9001 (i.e. data profile) [0078].) 
Maung teaches identifying mismatches between the data profile and the ideal profile based on the comparison; (Maung e.g. Variations in processing between the two service providers (i.e. ideal profile vs. data profile above) can be detected by comparing the two sets of occurrence indications that are stored in a common sequencing format [0078].) 
Maung teaches generating an alert based on the identified mismatches; and (Maung e.g. If a difference is detected, the occurrence of the detected difference can be logged and/or reported [0078].)
Maung teaches transmitting an alert to a user system and a centralized compliance system. (Maung e.g. The disclosed technology prohibits non-
As per claim 14, Maung teaches a system, comprising: a processor; and memory comprising instructions, which when executed by the processor, perform a method, the method comprising (Maung e.g. Fig. 12A Computer system 12A00 implements the embodiment of the present disclosure and include data processor 1207 and memory 1208, 1209, and 1210 [0125]. Computer system 12A00 performs specific operations by data processor 1207 executing one or more sequences of one or more program code instructions contained in a memory [0126].): 
Maung teaches obtaining, by a local compliance engine, a data profile of a data object, wherein the data object is stored on a production host in a region
Maung teaches identifying, by the local compliance engine, an ideal profile corresponding to the data profile; (See claim 1b for response.)
Maung teaches comparing the data profile to the ideal profile; (See claim 1c for response.)
Maung teaches identifying mismatches between the data profile and the ideal profile based on the comparison; (See claim 1d for response.)
Maung teaches generating an alert based on the identified mismatches; and (See claim 1e for response.)
Maung teaches transmitting an alert to a user system and a centralized compliance system. (See claim 1f for response.)
As per claims 2, 9, and 15, Maung teaches the method of claim 1, non-transitory computer readable medium of claim 8, and system of claim 14, wherein comparing the data profile to the ideal profile further comprises: 
Maung teaches selecting a compliance requirement from the ideal profile; (Maung e.g. The centralized cloud solution is able to apply regulatory compliance rules against aspects of any event or message raised by any subscriber [0009]. Data regulation requirements can be based on a data type and a geographic location associated with the data [0040]. Knowing the source and some characteristic of the nature or purpose of the received compliance data, the mapping table 602 can be used to determine which compliance regulations and/or respective controls might apply and/or what compliance actions are to be carried out with respect to the received compliance data and/or performance of any of the 
Maung teaches obtain a corresponding compliance characteristic from the data profile; and (Maung e.g. When a message or compliance data is received from a particular source, the source itself might be used to determine the provenance of the sent message or sent compliance data. Additionally, using the mapping table 602, the underlying nature or purpose of the compliance data can be characterized (e.g. in a column of the mapping table (Fig. 6 and [0089]). For example, an uploaded data item path to the destination pertaining to the upload activity and the destination URL of the data item is determined from a portion of payload of an incoming message [0095].)
Maung teaches comparing the compliance requirement from the ideal profile to the corresponding compliance characteristic from the data profile. (Maung e.g. Data regulation requirements can be based on a data type and a geographic location associated with the data [0040]. For example, in a particular upload scenario, data of certain types might be regulated under international trafficking in arms regulations (ITAR), and as such the movement of data might be restricted under such ITAR controls [0095].)
As per claims 3, 10, and 16, Maung teaches the method of claim 1, non-transitory computer readable medium of claim 8, and system of claim 14 further comprising: 
Maung receiving, in response to transmitting the alert, an update to the ideal profile from the user system, wherein the update specifies a modification to the compliance requirement; (Maung e.g. In the event that the reporting tool determines that the business operations of the enterprise are not compliant with the international or national standards, the reporting tool can raise an alert (e.g., a non-compliance alert, or a non-compliance threshold alert) and/or provide one or more corrective actions with the goal of remediating the situation so as to bring the business practices into compliance with the international or national standards and/or into compliance with an enterprise's own internal compliance standards [0066]. Corrective actions might be implemented by changes in the underlying processes (e.g., process1, process2) [0067]-[0068].)
Maung modifying the ideal profile based on update to obtain an updated ideal profile; and (Maung e.g. Based on national or international standards, an enterprise might be prohibited from sharing IP addresses that lie outside a certain geographical territory. Configurations and/or settings pertaining to the enterprise’s implementation of its respective processes (i.e. ideal profile) can reflect such a regulation. If the enterprise acquires a new company that is located outside of the aforementioned certain geographical territory, then the processes (i.e. ideal profile) might need to be modified. Thus, the corrective action in this scenario might be to implement a modification of the underlying processes [0068].)
Maung teaches transmitting the updated ideal profile to a centralized compliance system. (Maung e.g. Fig. 5, one or more layers between each regulated service provider 105 and a compliance engine 103 also serves for updating data structures and/or code that corresponds to new controls. New controls might be ones that apply to a previously codified regulation, or the new 
As per claims 4 and 17, Maung teaches the method of claim 3 and system of claim 16, wherein the update comprises an indication to apply the modification to the compliance requirement to a second ideal profile. (Maung e.g. The system deploys a centralized cloud solution that serves as a centralized point in a cloud-oriented ecosystem comprising multiple cloud-based service providers that subscribe to the centralized cloud solution (Fig. 4 and [0009]). One or more layers between each regulated service provider 105 and a compliance engine 103 also serves for updating data structures and/or code that corresponds to new controls. New controls might be ones that apply to a previously codified regulation, or the new controls might correspond to a new corpus of regulations. When a new control 518 is identified, aspects of the new control and/or its configuration can be relayed (by message 520) from the compliance engine to a target control layer (Fig. 5 and [0083]). Certain regulations (e.g., new regulations) can be configured so as to be implemented immediately and configured in the system to continue into the future [0121].)
As per claims 5, 11, and 18, Maung teaches the method of claim 4, non-transitory computer readable medium of claim 10, and system of claim 17 further comprising: 
Maung teaches updating, by the local compliance engine, the second ideal profile to obtain a second updated ideal profile; and (Maung e.g. One or more layers between each regulated service provider 105 and a compliance 
Maung teaches sending a notification to a centralized compliance system, wherein the notification specifies that ideal profile was modified to obtain the updated ideal profile and that the second ideal profile was modified to obtain the updated second ideal profile. (Maung e.g. When a new control 518 is identified, aspects of the new control and/or its configuration can be relayed (by message 520) from the compliance engine to a target control layer (Fig. 5 and [0083]). Certain regulations (e.g., new regulations) can be configured so as to be implemented immediately and configured in the system to continue into the future [0121].)
As per claims 6, 12, and 19, Maung teaches the method of claim 1, non-transitory computer readable medium of claim 8, and system of claim 14, wherein the compliance requirement comprises a region specific legal requirement associated with a region in which the production host is located. (Maung e.g. The data regulation requirements can be based on a data type and a geographic location associated with the data [0040]. Some jurisdictions or regions might have jurisdiction- and/or region - specific regulations, any of which jurisdiction - and/or region-specific regulations might be stored in or referenced by an instance of the compliance rulebase 410 of FIG. 4. For example, data of certain types might be regulated under international 
As per claims 7, 13, and 20, Maung teaches the method of claim 1, non-transitory computer readable medium of claim 8, and system of claim 14 further comprising: obtaining the ideal profile from a centralized compliance system, wherein the ideal profile is generated by the centralized compliance system based on a compliance rule stored in a compliance rule repository. (Maung e.g. The centralized cloud solution is able to apply regulatory compliance rules against aspects of any event or message raised by any subscriber [0009]. Data regulation requirements can be based on a data type and a geographic location associated with the data [0040]. Some jurisdictions or regions might have jurisdiction- and/or region-specific regulations, any of which jurisdiction-and/or region-specific regulations might be stored in or referenced by an instance of the compliance rulebase 410 (i.e. repository) of FIG. 4. [0095].) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624